     Case 1:20-cv-03176-JGK-JLC Document 27 Filed 03/11/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
BYRON SMITH,
                                                20-cv-3176 (JGK)
                     Plaintiff,
                                                MEMORANDUM OPINION AND
          - against -                           ORDER

PAUL A. CASTRUCCI, ARCHITECTS, PLLC,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     By Order dated February 23, 2021, the Court directed the

defendant to show cause by March 5, 2021 why a default judgment

should not be entered against the defendant.        The defendant failed

to respond.   The Clerk had entered a certificate of default on

January 5, 2021.   Therefore, the plaintiff is entitled to a

default judgment against the defendant.       The plaintiff now seeks

an award of damages and costs.     The plaintiff does not seek

attorney’s fees.   Because the determination of the appropriate

judgment in this case is straightforward, the Court withdraws its

prior reference to the Magistrate Judge for an inquest on damages.

     The plaintiff bears the burden of establishing the

appropriate damages and must substantiate the plaintiff’s claim

with evidence to prove the extent of the damages.         See Greyhound

Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d

Cir. 1992).   The Court is not required to hold a hearing when

there is a sufficient documentary basis to conclude the

appropriate amount of damages.     See Bricklayers & Allied
     Case 1:20-cv-03176-JGK-JLC Document 27 Filed 03/11/21 Page 2 of 3


Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry

& Const., LLC, 779 F.3d 182, 189 (2d Cir. 2015); Transatlantic

Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105,

111 (2d Cir. 1997); see also Fed. R. Civ. P. 55(b)(2).

     The plaintiff, a copyright holder of a photograph, asserts

that the defendant used the copyrighted photograph on the

defendant’s website without the plaintiff’s authorization, in

violation of 17 U.S.C. § 501.     Smith Decl. ¶¶ 4-5.      The plaintiff

estimates that the plaintiff could have charged up to $1,680 for

the commercial use of the photograph.      Id. ¶ 6.    The plaintiff

asserts a similar photograph had a benchmark licensing fee of

$1,680.   Id. ¶ 7 & Ex. D.   The defendant has not appeared in this

matter to contest the plaintiff’s allegations, and the Court finds

the plaintiff’s damages calculations to be reasonable.

Accordingly, the plaintiff is entitled to damages in the amount of

$1,680. See 17 U.S.C. § 504(b).

     The plaintiff also seeks $440 in costs.        Unless a federal

statute, the Federal Rules of Civil Procedure, or a court order

provides otherwise, a prevailing party is entitled to costs.             See

Fed. R. Civ. P. 54(d)(1).    No such statute, Rule, or court order

precludes an award of costs in this case.       “The Copyright Act

allows the District Court, in its discretion, to award costs.”

Arclightz and Films Pvt. Ltd. V. Video Palace Inc., 303 F. Supp.

2d 356, 365 (S.D.N.Y. 2003); see also 17 U.S.C. § 505.         The

plaintiff asserts that the costs were $400 for the court filing

                                    2
     Case 1:20-cv-03176-JGK-JLC Document 27 Filed 03/11/21 Page 3 of 3


fee and $40 for the personal service fee.       Freeman Decl. ¶ 20.

The Court finds those costs to be reasonable.        Therefore, the

Court awards the plaintiff $440 in costs.

     Accordingly, the Clerk is directed to enter judgement in

favor of the plaintiff and against the defendant in the amount of

$2,120 consisting of $1,680 in damages and $440 in costs.          The

Clerk is also directed to close this case and to close all pending

motions.

     SO ORDERED.

Dated:     New York, New York
           March 11, 2021

                                        _____/s/ John G. Koeltl________
                                              John G. Koeltl
                                        United States District Judge




                                    3
